Felton, Justice.
1. In this habeas corpus action brought by a father against his divorced wife to obtain permanent custody of the parties’ minor son, the trial court’s judgment awarding custody to the plaintiff father was authorized by evidence that, since the time of their divorce, the defendant mother had had two illegitimate children, was subsisting only on welfare payments plus a small wage from her employment in a restaurant, that the Juvenile Court of Floyd County had investigated her circumstances and apparently found them to be not in the best interest of the child, and that the plaintiff father had a wife and an adequate home and income to provide for the child. See Good v. Good, 205 Ga. 112 (1) (52 SE2d 610); Josey v. Ledbetter, 226 Ga. 563 (1) (175 SE2d 900) and cit.
2. Where the evidence showed that the plaintiff father had made permanent child support payments up to the time when he paid to an attorney attorney’s fees and the cost of proceedings for the adoption of the present parties’ child by the defendant’s then husband, which adoption the plaintiff was led to believe would be effected immediately, although it was never in fact carried out, the court did not err in its judgment denying the prayers of the defendant’s contempt citation against the plaintiff.

Judgment affirmed.


All the Justices concur.